Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 & 6-19 are allowed.

Applicant has amended independent claims 1, 11 & 14 in response to the office action mailed 24 SEP 21.  The amendment and arguments found on pages 6-9 of the response are sufficient to overcome the previous rejection.  Independent claims 1 & 14 have been amended to include language describing the heat sink and how the MOVs are attached.  This language is sufficient to overcome the prior rejection.  Independent claim 14 was amended to include language for canceled claim 20 which was previously indicated as containing allowable subject matter.   As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a solid state switch assembly comprising all the features as recited in the claims and in combination with the heat sink comprising a first planar member; a second planar member extending upwards from a first side of the first planar member; and a plurality of prongs extending downwards from a second side of the first planar member, wherein a first side of the solid state switch module is attached to the second planar member of the heat sink with the number of fasteners and a second side, opposite and parallel to the first side, of the solid state switch module is attached to the number of MOVs, wherein the first side of the solid state switch module is attached to a surface of the second planar member disposed perpendicular with respect to the first side of the first planar member.

Claims 6-10 are allowable as they depend from claim 1, which is also allowable.

Claim 11 is allowable because the prior art of record does not teach or fairly suggest a circuit interrupter comprising all the features as recited in the claims and in combination with the heat sink comprising: a first planar member; a second planar member extending upwards from a first side of the first planar member; and a plurality of prongs extending downwards from a second side of the first planar member, wherein a first side of the solid state switch module is attached to the second planar member of the heat sink with the number of fasteners and a second side, opposite and parallel to the first side, of the solid state switch module is attached to the number of MOVs, wherein the first side of the solid state switch module is attached to a surface of the second planar member disposed perpendicular with respect to the first side of the first planar member.

Claims 12 & 13 are allowable as they depend from claim 11, which is also allowable.

Claim 14 is allowable because the prior art of record does not teach or fairly suggest a method of operating a circuit interrupter comprising all the features as recited in the claims and in combination with turning off the solid state switch; monitoring a voltage across the MOV during a predetermined period of time after turning off the solid state switch; determining that the voltage across the MOV falls outside a time varying predetermined range during the predetermined period of time; and providing a second indication in response to determining that the voltage across the MOV falls outside the time varying predetermined range during the predetermined period of time.

Claims 15-19 are allowable as they depend from claim 14, which is also allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839